occa PE A AAEEY 0 "BEA SEY PRED LS ya EE MAB —

ORIGIMA

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE
CLERK

June

13, 2019

 

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 19-10011 State of Texas,

USDC No. 4

:18-CV-167-—

et al v.

O

USA,

bw sent ntti

CLr RK. US, DISTRICT COURT

ByTEL. 504-310-7700
600 AESTRYI PLACE
NEW ORLEANS, LA 70130.

 

et al

The court has granted the motion of Attorney Michael F. Qian to
withdraw as counsel.

Ms.
Mr.
Ms.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Ms.
Mr.
Mr.
Mr.
Ms.
Mr.
Ms.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Ms.
Ms.
Ms.
Mr.
Ms.

Mrs.

S

LYLE W. CAYCE, Clerk

Roeshawn A. Johnson,

5

Munera Al-Fuhaid

Ryan Wolfe Allison

Ginger Anders

Peter J. Anthony

A. Xavier Baker

Benjamin Battles

Matthew Joseph Berns
Jack R. Bierig

Nathanael Blake

Kenneth Lee Blalack ITI

Kathleen Boergers

Wade Carr

Z.W. Julius Chen
Stuart F. Delery

Bridget DiBattista

Nicholas M. DiCarlo

Margaret Dotzel

John Allen Eidsmoe

Nimrod Elias

August E. Flentje

Benjamin Michael Flowers

Brian Rene Frazelle

Matthew Hamilton Frederick

Elaine Goldenberg

Brianne Gorod

Maame Gyamfi

David J. Hacker

Caitlin Joan Halligan
Fadwa A. Hammoud

incerely,

Fecha pan

 

004-310-7998

Deputy Clerk

 

Te

|
case £98.00:68184-0 SER eT RE Beta72§ 2pagee & Iga:

Mr.

Mr.
Mr.
Mr.
Ms.

Mr.
Mr.
Mr.

Mr.
Mr.
Ms.
Mr.
Mr.
Mr.
Mr.
Ms.
Ms.
Mr.
Mr.
Mr.
Ms.
Mr.
Ms.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Ms.
Mr.
Ms.
Ms.

Mrs.
Mr.
Mr.
Ms.
Ms.
Ms.
Mr.
Mr.
Mr.
Ms.
Mr.
Ms.

Brooks M. Hanner

Kyle Douglas Hawkins
Joshua L. Hedrick

Matthew S. Hellman

Robert E. Henneke

Hyland Hunt

Scott H. Ikeda

Paige Jennings

John T. Kitchens
Jeremy Kreisberg

Maria Rose Lenz
Douglas Neal Letter
Sean Michael Marotta
Catherine M. Masters
Darren Lee McCarty

Matthew Robert McGuire
Raffi Melkonian
Jonathan Meltzer
Rachel Miller-Ziegler
Karen S. Mitchell
Robert Tadao Nakatsuji
Eric Olson

William Jeffrey Olson

Neli N. Palma

Joseph R. Palmore

Beth Bivans Petronio

Ashwin Pradyumna Phatak

Michael Qian

Joseph Rubin

Richard Salgado

Jaime Santos

Andrew Layton Schlafly

William B. Schultz

Jay A. Sekulow

Pratik A. Shah

Kristin Ann Shapiro
Samuel Siegel

Benna Ruth Solomon

Marie Soueid

Jeffrey T. Sprung
Heidi Parry Stern
Todd Barry Tatelman

Martin Vincent Totaro
Jessica Elaine Underwood
Lorraine Alofa Van Kirk
Caroline Van Zile
Donald B. Verrilli Jr.
Stephen B. Vogel

Eric A. White

Jessica Willey

Daniel W. Wolff
Elizabeth Bonnie Wydra
David Meir Zionts

PSgEIS Sd68
